DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.
Status of Claims
The examiner has taken notice that claims 1, 11, 21, and 24 have been amended.  Claims 1-26 are pending in the current application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-26 have been considered but are moot in view of newly found reference Chu.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Seok (US 9,900,878 B2), in view of Grandhi (US 9,392,524 B2), Chu et al. (US 2013/0194920 A1), hereinafter referred to as Chu, and Seok (US 9,913,296 B2), hereinafter referred to as Seok(2).

	Regarding claim 1, Seok teaches a method (Seok - Col. 1 lines 65-67, note method), comprising:
	generating, at a first communication device, a first physical layer (PHY) data unit that includes information indicating a capability of the first communication device to use a channel frequency bandwidth (Seok - Col. 10 lines 25-28, note transmitting STA (station, first communication device) may generate a PPDU (Physical layer Protocol Data Unit) frame (first data unit); Col. 28 lines 31-38, note Operating Mode fields may include a Channel Width (channel bandwidth) subfield applied to a PPDU; Col. 30 lines 22-25, note Channel Width subfield indicates a supported channel width that an STA may transmit in a UL MU PPDU (e.g. UL OFDMA PPDU));
	generating, at the first communication device, a second PHY data unit that includes information indicating a capability of the first communication device to use at most the maximum supported channel frequency bandwidth of the first communication device (Seok - Col. 10 lines 25-28, note transmitting STA may generate a PPDU (Physical layer Protocol Data Unit) frame (second data unit); Col. 28 lines 31-38, note Operating Mode fields may include a Channel Width (channel bandwidth) subfield applied to a PPDU; Col. 28 Table 4, note set to 0 for 20 MHz, set to 1 for 40 MHz, etc., which can be used to indicate a supported channel width (maximum channel bandwidth) of the STA).
	Seok does not teach wherein the information of the first PHY data unit indicates a capability of the first communication device to use a channel frequency bandwidth i) that is greater than a maximum supported channel frequency bandwidth of the first communication device, and ii) that the first communication device can never use.
	In an analogous art, Grandhi teaches wherein the information of the first PHY data unit indicates a capability of the first communication device to use a channel frequency bandwidth and channel frequency bandwidth(s) that the first communication device can never use (Grandhi - Fig. 8 management frame 604, Fig. 9; Col. 13 lines 29-53, note VHT capabilities information may be formatted as VHT Capabilities IE, and may be included in management frames such as probe request frames, the VHT Capabilities IE includes one or more VHT capabilities information items from Table 3; Col. 15 Table 3, note 20, 40, and/or 80 MHz intolerant indications, which prevents an WTRU (communication device) from operating on those bandwidths).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the VHT Capabilities IE of Grandhi into the Channel Width subfield of the PPDU of Seok to indicate supporting various bandwidths, improving flexibility of connection link setup and implementing VHT (Grandhi - Col. 12 lines 53-67 and Col. 13 lines 1-4).
	The combination of Seok and Grandhi does not teach indicating a capability of the first communication device to use a channel frequency bandwidth that is greater than a maximum supported channel frequency bandwidth of the first communication device.
	In an analogous art, Chu teaches indicating a capability of the first communication device to use a channel frequency bandwidth greater than a maximum supported channel frequency bandwidth of the first communication device (Chu - Paragraph [0024], note a “TDLS wider bandwidth on base channel capable” filed can be added to the Extended Capabilities IE to indicate if the VHT TDLS STA supports wider TDLS channel establishment, to avoid having a TDLS Initiator trying to establish a wider direct link with the TDLS Responder that does not support wider direct link operation).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chu into the combination of Seok and Grandhi in order to modify the VHT capabilities IE to further indicate additional channel bandwidth capabilities, improving compatibility by enabling operation in basic service sets of various channel bandwidths (Chu - Paragraph [0018]).
	The combination of Seok, Grandhi, and Chu still does not teach causing the first communication device to transmit, when the first communication is actually capable of using at most the maximum supported channel frequency bandwidth of the first communication device, the first PHY data unit to a second communication device during an association process with the second communication device; and causing the first communication device to transmit the second PHY data unit to the second communication device after the first communication device transmits the first PHY data unit and during a time period when the first communication device is associated with the second communication device.
	In an analogous art, Seok(2) teaches causing the first communication device to transmit, when the first communication is actually capable of using at most the maximum supported channel frequency bandwidth of the first communication device, the first PHY data unit to a second communication device during an association process with the second communication device (Seok(2) - Fig. 5 association step S530; Col. 3 lines 8-9, note data unit may be a Physical Layer Convergence Protocol (PLCP) packet data unit (PPDU); Col. 8 lines 54-59, note association process may be carried out in step S530, transmitting an association request frame and transmitting an association response frame; Col. 9 lines 8-11, note information contained in the association request/response frame may include additional information, which may be contained and transmitted in a first PPDU (Col. 19 lines 40-51, note various fields which may contain the additional information));
	and causing the first communication device to transmit the second PHY data unit to the second communication device after the first communication device transmits the first PHY data unit and during a time period when the first communication device is associated with the second communication device (Seok(2) - Col. 9 lines 12-14, note after the STA has been successfully associated with the network (which may include a STA or other device), a security setup process may be carried out, a PPDU (which may be a second PPDU) may be transmitted during or in place of the security setup process since a connection has already been established (Col. 25 lines 18-24, note STA may transmit a data (PPDU) frame to allow the STA to begin a TXOP, allowing the TXOP requires the STA to first be associated with the network)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Seok(2) into the combination of Seok, Grandhi, and Chu in order to improve backoff methods to increase the speed, reliability, and coverage region of a wireless network (Seok(2) - Col. 1 lines 36-40 and Col. 1 lines 60-63).

	Regarding claim 2, the combination of Seok, Grandhi, and Chu does not teach wherein causing the first communication device to transmit the second PHY data unit to the second communication device includes: causing the first communication device to transmit the second PHY data unit to the second communication device in response to determining that the association process with the second communication device has ended.
	In an analogous art, Seok(2) teaches wherein causing the first communication device to transmit the second PHY data unit to the second communication device includes:
	causing the first communication device to transmit the second PHY data unit to the second communication device in response to determining that the association process with the second communication device has ended (Seok(2) - Col. 9 lines 12-14, note after the STA has been successfully associated with the network (which may include a STA or other device), a security setup process may be carried out, a PPDU (which may be a second PPDU) may be transmitted during or in place of the security setup process since a connection has already been established (Col. 25 lines 18-24, note STA may transmit a data (PPDU) frame to allow the STA to begin a TXOP, allowing the TXOP requires the STA to first be associated with the network)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Seok(2) into the combination of Seok, Grandhi, and Chu for the same reason as claim 1 above.

	Regarding claim 3, the combination of Seok, Grandhi, and Chu does not teach wherein causing the first communication device to transmit the second PHY data unit to the second communication device includes: causing the first communication device to transmit the second PHY data unit to the second communication device in response to at least one of i) determining that the first communication device has become associated with the second communication device and ii) receiving, at the first communication device, an association response frame indicating that the first communication device has become associated with the second communication device
	In an analogous art, Seok(2) teaches wherein causing the first communication device to transmit the second PHY data unit to the second communication device includes:
	causing the first communication device to transmit the second PHY data unit to the second communication device in response to at least one of i) determining that the first communication device has become associated with the second communication device (Seok(2) - Col. 9 lines 12-14, note after the STA has been successfully associated with the network (which may include a STA or other device), a security setup process may be carried out, a PPDU (which may be a second PPDU) may be transmitted during or in place of the security setup process since a connection has already been established (Col. 25 lines 18-24, note STA may transmit a data (PPDU) frame to allow the STA to begin a TXOP, allowing the TXOP requires the STA to first be associated with the network)) and ii) receiving, at the first communication device (Seok(2) - Col. 7 lines 27-31, note allow an STA to transmit/receive data over the network), an association response frame indicating that the first communication device has become associated with the second communication device (Seok(2) - Col. 8 lines 54-59, note transmit an association response frame to the STA in response to the association request frame; Col. 8 lines 66-67 and Col. 9 lines 1-7, note the association response frame may include an Association ID (AID), which may indicate that the STA has been associated with the network or other device).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Seok(2) into the combination of Seok, Grandhi, and Chu for the same reason as claim 1 above.

	Regarding claim 4, Seok does not teach wherein the first PHY data unit includes a probe request frame, the probe request frame including the information indicating the capability of the first communication device to use the channel frequency bandwidth greater than the maximum supported channel frequency bandwidth of the first communication device.
	In an analogous art, Grandhi teaches wherein the first PHY data unit includes a probe request frame (Grandhi - Col. 13 lines 29-48, note VHT capabilities information may be formatted as VHT Capabilities IE, and may be included in management frames such as probe request frames), the probe request frame including the information indicating the capability of the first communication device to use the channel frequency bandwidth (Grandhi - Col. 13 lines 49-53, note the VHT Capabilities IE includes one or more VHT capabilities information items from Table 3; Col. 15 Table 3, note 20, 40, and/or 80 MHz intolerant indications, which prevents an WTRU from operating on those bandwidths).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Grandhi into Seok for the same reason as claim 1 above.
	The combination of Seok and Grandhi still does not teach indicating the capability of the first communication device to use the channel frequency bandwidth greater than the maximum supported channel frequency bandwidth of the first communication device.
	In an analogous art, Chu teaches indicating the capability of the first communication device to use the channel frequency bandwidth greater than the maximum supported channel frequency bandwidth of the first communication device (Chu - Paragraph [0024], note a “TDLS wider bandwidth on base channel capable” filed can be added to the Extended Capabilities IE to indicate if the VHT TDLS STA supports wider TDLS channel establishment, to avoid having a TDLS Initiator trying to establish a wider direct link with the TDLS Responder that does not support wider direct link operation).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chu into the combination of Seok and Grandhi for the same reason as claim 1 above.

	Regarding claim 5, Seok does not teach wherein the information indicating the capability of the first communication device to use the channel bandwidth greater than the maximum supported channel frequency bandwidth of the first communication device is included in an information element of the probe request frame.
	In an analogous art, Grandhi teaches wherein the information indicating the capability of the first communication device to use the channel bandwidth greater than the maximum supported channel frequency bandwidth of the first communication device is included in an information element of the probe request frame (Grandhi - Fig. 9 VHT Capabilities IE Field(s); Col. 13 lines 29-48, note VHT capabilities information may be formatted as VHT Capabilities IE, and may be included in management frames such as probe request frames).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Grandhi into Seok for the same reason as claim 1 above.

	Regarding claim 6, the combination of Seok, Grandhi, Chu, and Seok(2), specifically Seok teaches wherein: the maximum supported channel frequency bandwidth of the first communication device is 20 MHz (Seok - Col. 13 lines 17-23, note 20 MHz channel comprised of subchannels, which are allocated to a STA); and the first PHY data unit includes information that indicates a capability to use a channel frequency bandwidth greater than 20 MHz (Seok - Col. 28 lines 23-26, note the frame contains an Operating Mode field with Channel Width (interpreted as channel bandwidth) subfield applicable to a PPDU (Col. 28 lines 31-38); Col. 28 Table 4, note set to 1 for 40 MHz, which is greater than 20 MHz).

	Regarding claim 7, the combination of Seok, Grandhi, Chu, and Seok(2), specifically Seok teaches wherein the first PHY data unit includes information that indicates capability to use a channel frequency bandwidth of (i) 40 MHz or (ii) 80 MHz (Seok - Col. 28 lines 23-26, note the frame contains an Operating Mode field with Channel Width (interpreted as channel bandwidth) subfield applicable to a PPDU (Col. 28 lines 31-38); Col. 28 Table 4, note set to 1 for 40 MHz, set to 2 for 80 MHz).

	Regarding claim 8, the combination of Seok, Grandhi, Chu, and Seok(2), specifically Seok teaches wherein the second PHY data unit includes an action frame, the action frame including the information indicating the capability of the first communication device to use at most the maximum supported channel frequency bandwidth of the first communication device (Seok - Col. 28 lines 23-26, note Category field may indicate the frame to be an HE action frame, HE Action field may indicate the frame is an Operating Mode Notification frame, the frame contains an Operating Mode field with Channel Width (interpreted as channel bandwidth) subfield applicable to a PPDU (Col. 28 lines 31-38); Col. 28 Table 4, note set to 0 for 20 MHz, set to 1 for 40 MHz, etc., which can be used to indicate a maximum bandwidth of the STA).

	Regarding claim 9, the combination of Seok, Grandhi, Chu, and Seok(2), specifically Seok teaches wherein the information indicating the capability of the first communication device to use at most the maximum supported channel frequency bandwidth of the first communication device is included in an information element of the action frame (Seok - Col. 27 lines 41-42 and Col. 28 lines 1-2, note Operating Mode Notification element (interpreted as an information element) may be transmitted in an Operating Mode Notification frame).

	Regarding claim 10, the combination of Seok, Grandhi, Chu, and Seok(2), specifically Seok teaches wherein:
	causing the first communication device to transmit the first PHY data unit includes providing, at the first communication device (Seok - Col. 2 lines 6-10, note receiving a frame including a first resource allocation (interpreted as a baseband signal)), a baseband signal that includes the first PHY data unit to circuitry configured to upconvert the baseband signal to a radio frequency for transmission (Seok - Col. 2 lines 40-44, note baseband processor may be configured to transmit to an STA a DL MU (downlink multiple user) frame, the DL MU frame contains a PPDU (Fig. 6), which may be a first data unit; Col. 6 lines 4-7, note RF transmitter 21 converts the symbols (which may be a baseband signal) into an RF signal);
	and causing the first communication device to transmit the second PHY data unit includes providing, at the first communication device (Seok - Col. 2 lines 6-10, note receiving a frame including a first resource allocation (interpreted as a baseband signal)), a baseband signal that includes the second PHY data unit to the circuitry configured to upconvert the baseband signal to a radio frequency for transmission (Seok - Col. 2 lines 40-44, note baseband processor may be configured to transmit to an STA a DL MU (downlink multiple user) frame, the DL MU frame contains a PPDU (Fig. 6), which may be a second data unit; Col. 6 lines 4-7, note RF transmitter 21 converts the symbols (which may be a baseband signal) into an RF signal).

	Regarding claim 11, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in an apparatus claim format, which is taught by Seok and Seok(2) (Seok - Fig. 1 device 1, PHY Processor 15 may be interpreted as a network interface device; Col. 3 lines 25-26, note WLAN device; Col. 4 lines 44-47, note baseband processor performs baseband signal processing; Seok(2) - Col. 31 lines 23-29, note hardware configuration may be implemented by one or more Application Specific Integrated Circuits (ASICs), the ASICs may be applied the PHY processor of Seok).

	Regarding claim 12, the claim is interpreted and rejected for the same reason as claim 2.
	Regarding claim 13, the claim is interpreted and rejected for the same reason as claim 3.
	Regarding claim 14, the claim is interpreted and rejected for the same reason as claim 4.
	Regarding claim 15, the claim is interpreted and rejected for the same reason as claim 5.
	Regarding claim 16, the claim is interpreted and rejected for the same reason as claim 6.
	Regarding claim 17, the claim is interpreted and rejected for the same reason as claim 7.
	Regarding claim 18, the claim is interpreted and rejected for the same reason as claim 8.
	Regarding claim 19, the claim is interpreted and rejected for the same reason as claim 9.
	Regarding claim 20, the claim is interpreted and rejected for the same reason as claim 10.
	Regarding claim 21, the claim is interpreted and rejected for substantially the same reason as claim 1.

	Regarding claim 22, the combination of Seok, Grandhi, Chu, and Seok(2), specifically Seok teaches wherein: the first PHY data unit includes information that indicates capability of the first communication device to use a channel frequency bandwidth of (i) 40 MHz or (ii) 80 MHz (Seok - Col. 28 lines 23-26, note the frame contains an Operating Mode field with Channel Width (interpreted as channel bandwidth) subfield applicable to a PPDU (Col. 28 lines 31-38); Col. 28 Table 4, note set to 1 for 40 MHz, set to 2 for 80 MHz);
	and the second PHY data unit includes information that indicates capability of the first communication device to receive via a channel having at most a channel frequency bandwidth of 20 MHz (Seok - Col. 28 lines 23-26, note the frame contains an Operating Mode field with Channel Width (interpreted as channel bandwidth) subfield applicable to a PPDU (Col. 28 lines 31-38); Col. 28 Table 4, note set to 0 for 20 MHz).

	Regarding claim 23, the combination of Seok, Grandhi, Chu, and Seok(2), specifically Seok teaches wherein: the second PHY data unit includes an association request frame that includes the information indicating the capability of the first communication device to use at most the maximum supported channel frequency bandwidth of the first communication device (Seok - Col. 27 lines 41-42 and Col. 28 lines 1-2, note Operating Mode Notification element (or field) may be transmitted in an Association Request frame; Col. 28 lines 23-26, note the frame contains an Operating Mode field with Channel Width (interpreted as channel bandwidth) subfield applicable to a PPDU (Col. 28 lines 31-38); Col. 28 Table 4, note set to 0 for 20 MHz, set to 1 for 40 MHz, etc., which can be used to indicate a maximum bandwidth of the STA).

	Regarding claim 24, the claim is interpreted and rejected for the same reason as claim 21, except the claim is written in a device claim format, which is taught by Seok and Seok(2) (Seok - Fig. 1 device 1, PHY Processor 15 may be interpreted as a network interface device; Col. 3 lines 25-26, note WLAN device; Col. 4 lines 44-47, note baseband processor performs baseband signal processing; Seok(2) - Col. 31 lines 23-29, note hardware configuration may be implemented by one or more Application Specific Integrated Circuits (ASICs), the ASICs may be applied the PHY processor of Seok).

	Regarding claim 25, the claim is interpreted and rejected for the same reason as claim 22.
	Regarding claim 26, the claim is interpreted and rejected for the same reason as claim 23.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Li et al. (US 2013/0128816 A1) discloses reporting UE bandwidth support capability.
	Sayenko et al. (US 2014/0016587 A1) discloses reporting the maximum supported radio frequency bandwidth in a capability field.
	Trainin et al. (US 2017/0202011 A1) discloses configuring the channel bandwidth to be not more than the bandwidth capabilities of service period responders indicated in wakeup frames.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C HSU/Patent Examiner, Art Unit 2461